BaeNes, J.
(dissenting). The conduct of the private detectives who figure in this case was reprehensible in the highest degree, and I would have been as well satisfied if the jury could have conscientiously seen its way clear to return a verdict of acquittal. The instant case is not unique in this respect, however. The court permitted a judgment of conviction to stand in the Novkovic Case (149 Wis. 665, 135 N. W. 465) on confused evidence, on the theory that the trial court and jury might have understood the oral testimony, although we could not figure out what it meant when reduced to writing. My own idea was that Quinn was not guilty of an assault with intent to commit rape (Quinn v. State, 153 Wis. 573, 142 N. W. 510), and that McLain was not guilty of rape (McLain v. State, 159 Wis. 204, 149 N. W. 771). It was and is difficult for me to believe that a frail woman *270weighing 110 pounds could choke to death a man weighing 145 pounds who was only thirty-nine years of age and accustomed to hard labor. Musso v. State, ante, p. 161, 151 N. W. 327. In each of the three cases last mentioned judgments of conviction were permitted to stand because there was some evidence to support the verdict returned. The decisions of the court in these cases were I think correct. As a trier of fact a jury is the judge of the credibility and weight of evidence, and the integrity of our jury system can best be preserved by following the rules observed by the court in recent years in disposing of appeals in both civil and criminal cases. Where a jury is the trier of fact, the responsibility for the correctness of the conclusion reached should rest with it. It is only where there is an absence of credible evidence to support a conclusion reached that a court should interfere.
It has never been the rule that, where two persons were engaged in the commission of a crime, consent gave immunity from prosecution, although no person aside from the immediate principals suffered special injury. Two persons voluntarily engaging in a fist fight or a duel can be prosecuted. So can those who commit the crime of fornication, adultery, or abortion, as well as other crimes which might be mentioned.
Furthermore, the fact that the party against whom a crime is contemplated suggests, aids, encourages, or abets the commission of the offense or sets a trap for the accused is not a defense where the accused has done every act essential to the completion of the offense. This is decided in Topolewski v. State, 130 Wis. 244, 109 N. W. 1037, and the decision is in harmony with many other authorities on the point. 1 Bishop, Grim. Law (7th ed.) § 262; 1 McClain, Crim. Law, § 118; People v. Liphardt, 105 Mich. 80, 62 N. W. 1022; Davis v. State, 70 Tex. Crim. 524, 158 S. W. 288, and cases cited; People v. Bock, 125 N. Y. Supp. 301; Thompson v. State (18 Ind. 386) 81 Am. Dec. 364 and note on p. 366.
It is far from certain that the defendant in this case is the *271victim of a “frame-up,” or even a subject for very mueb sympathy. His letter of July 9th was admittedly his own composition, written without suggestion or advice from any one. The woman who translated it into English for him cautioned him against sending it. The jury might well conclude and probably did conclude that the defendant’s explanation of his purpose in writing it was absurd in the highest degree. If the concluding paragraph did not mean that the writer would destroy the property of the Jeffery Company or murder Mr. Jeffery unless his demands were acceded to, it did not mean anything. It was not put forth in haste or anger, but with calmness and deliberation. Defendant may not have intended to carry out the sinister threat made, and then again he may. The paragraph referred to reads as follows:
“Now, Mr. Jeffery, I will wait three days for your answer. After that I will not wait any longer, then you see what-a poor man can do in short time. Then I am going to play with all that plays with me now. You will lose your millions just as I lost my ribs. Hoping to get satisfactory answer, I will remain yours truly.”
It is probable that dynamite outrages may at times be the result of “frame-ups,” but surely not always. The only defense available, however, to one who is caught red-handed in the act is that he is the innocent victim of a “frame-up.”
I do not consider it very material whether the suggestion to use dynamite came from the detectives or the defendant, but there was ample evidence to warrant the jury in finding that the dynamite idea was the defendant’s own conception. The evidence of the detectives was to that effect. It was not very reliable, to be sure, but neither was that of the defendant.
Now, there was no dispute about the following facts: Defendant went from Kenosha to Racine to buy dynamite, and he did buy it and carried it back to Kenosha with him. There is no doubt that he had agreed with the detectives that this dynamite was to be used to blow up DeCou’s house, and there *272is not tbe remotest doubt tbat he intended it was to be so used, unless he was acting under duress. If he was not so acting, then he had done everything essential to constitute a crime under sec. 4398a, Stats. Not a single element or ingredient necessary to constitute an offense was lacking. The jury must have found that he did not act under duress, and it was fully justified in so finding. Aside from the evidence of the detectives', the admitted facts show pretty conclusively that he was not. He had ample time to advise Jeffery or DeOou of what was going on while the plot was being hatched up. He could have notified them personally or by telephone or by letter, or he could request some of his friends to do so if he desired. He passed policemen and a police station in Keno-sha when going for the dynamite, and passed policemen in Racine before and after he purchased it, and again in Keno-sha after he returned with it. If he was acting under duress he must have been hypnotized. Really a jury would have to be pretty credulous to take much stock in the defendant’s claim that he acted under duress while he was plotting murder and doing his part to carry out the plot. If the Topolew-slci Case correctly states the law, the overwhelming weight of the evidence supports the verdict of the jury.
I am not disposed to find fault with the construction placed upon sec. 4398a, Stats., although it is pretty strict. The moral turpitude of the defendant was just as great as though the detectives in fact intended to blow up DeCou’s house. There may be room for saying that the jury intended to find the defendant guilty of the offense named in the last part of the statute, to wit, that of conveying the explosive knowing that it was intended to be used by some other person. What I contend is that there is absolutely no room for saying that the jury did not intend to convict for the offense of transporting dynamite with the intention that the same should be used to blow up DeOou. Stripped of verbiage, immaterial for the *273purposes of tbe case, tbe statute provides that “any person who shall . . . transport . . . dynamite . . . with intent that tbe same shall be used . . . for tbe ... destruction of . . . property or the . . . murder ... of any person ... or knowing that such explosive compounds are intended to be used by any other person . . . for any such purpose shall be punished,” etc.
Either defendant in transporting the dynamite acted under duress or he did not. If he did, then he could not be convicted under either provision of the statute, and the jury was so informed. If he was not carrying it under duress, what was he carrying it for ? The question admits of but one answer. He was carrying it with the intention and expectation that it was going to be used by his supposed confederates in blowing up DeOou’s house. He was mistaken in the latter supposition and therefore not guilty of the second offense, but every element of the first offense was present. If the dynamite was really intended by the defendant’s supposed pals for the purpose that defendant thought it was, there was no possible way in which the defendant could be guilty of the second offense and not the first. Juries usually exhibit a high degree of common sense, and if the jurors found in this case that the dynamite was transported knowing that it was to be used by some third person for a forbidden purpose, it likewise found that the defendant carried it intending that it should be used for such purpose. This court has in the last few years said with frequent reiteration that it would not reverse judgments in criminal cases for immaterial errors. It must be satisfied that it is reasonably probable that had the error not occurred the result would have been different. Oborn v. State, 143 Wis. 249, 126 N. W. 737; Parb v. State, 143 Wis. 561, 128 N. W. 65; Radej v. State, 152 Wis. 503, 515, 140 N. W. 21; Miller v. State, 139 Wis. 57, 119 N. W. 850; Anderson v. State, 133 Wis. 601, 114 N. W. 112. To my way *274of thinking there is not the slightest ground for believing that the verdict would have been different had the court informed the jury that the defendant could not be convicted under the second provision of the statute. I think, under the well established rules referred to, the judgment should be affirmed.